Per Curiam,
This suit was brought to recover two hundred and sixty-one ^ dollars, with interest, being balance of money alleged to have been loaned to the defendants, Arick and Flegal. The testimony introduced by plaintiffs tended to sustain their contention, and thus it became a question of fact for the jury; and to them the case was fairly submitted with proper instructions.
Defendants’ points for charge, recited in the first and second specifications of error, are each predicated of an erroneous assumption of facts; and for that reason they were rightly refused. There was testimony tending to prove a distinct understanding between the parties to the effect that the money in question would be repaid to the Drauckers ; and that of course was for the jury.
There is no error in that part of the charge recited in the third and last specification. Whether the plaintiffs were entitled to recover or not depended on the facts as they might be found by the jury.
Judgment affirmed.